DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 3/29/22 has been entered.
2. Claims 1-2, 4-6, 15, 18-21, 24-26, 28-30, 38, 80, and 83-86 remain pending within the application.
3. The amendments filed 3/29/22 are sufficient to overcome the 35 USC 112(b) rejections of claims 17, 19-21, and 38. The previous rejections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 15, 18-19, 21, 24-25, 28-30, 38, 80, and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Graziano United States Patent Application Publication US 2016/0104191 in view of Shulman United States Patent Application Publication US 2015/0095145.
Regarding claim 1, Graziano discloses a campaign management system comprising: 
a computer-data processor memory and a graphical user interface, the campaign management system processing a plurality of participant records according to a user-configured process structure of a plurality of configured logic templates by: 
in a live mode, executing executable program fragments of a process structure for processing individual participant records of the plurality of participant records established for a campaign (Graziano, para [0060-61], live mode represented by instantiation of page. Sections of page represent program fragments of a process structure. Process structure interpreted as a structure, i.e. a page, used in a process. Sections are populated with user information of a campaign); and 
in a test mode, executing executable program fragment of the user-configured process structure of the campaign for processing test participant records and suspending a participant interaction in the test mode, wherein the campaign management system (Graziano, para [0061], Process structure interpreted as a structure, i.e. a page, used in a process. URL of page can be put into a test mode; Graziano, para [0070 and 73], test mode 210 allows for edits to be made without deploying the changes to user to interact with current modifications. Campaigns paused in test mode) further comprises: 
a plurality of logic templates (Graziano, para [0070-71], with reference to fig 2, element 204 “templates” of campaign); 
a plurality of graphical elements each associated with one of said logic templates (Graziano, para [0070-71], with reference to fig 2, element 203 “elements” of campaign); and 
a graphical user interface arranged to display said graphical elements (Graziano, para [0070], sandbox environment for campaigns represents a GUI where the elements are arranged)
Graziano does not disclose the plurality of participant records arranged to store participant contact interface information associated with participant contact interfaces and comprising participant attributes, the participant attributes including participant record track history.
Shulman discloses a plurality of participant records arranged to store participant contact interface information associated with participant contact interfaces and comprising participant attributes, the participant attributes including participant record track history (Shulman, para [0110], 1108 collects data logs of users in 1126 “merged data logs”; Shulman, para [0111], with reference to fig 9, each log includes a stored IP address representing contact interface information).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the records to include participant information based on the teachings of Shulman. The motivation for doing so would have been to collect and evaluate the effectiveness of information to be presented to a user (Shulman, para [0004]).
 
Regarding claim 2, Graziano in view of Shulman discloses the campaign management system of claim 1. Graziano additionally discloses wherein the test mode is executed on the basis of the plurality of participant records which have already been at least partly processed in the campaign running in the live mode and/or in the test mode (Graziano, para [0060], information bound at instantiation of page prior to test mode).

Regarding claim 4, Graziano in view of Shulman discloses the campaign management system of claim 1. Graziano additionally discloses wherein the campaign includes at least two process structure versions of the process structure (Graziano, para [0070 and 73], an old version which is already deployed and a current version which is being modified within the test mode).

	Regarding claim 5, Graziano in view of Shulman discloses the campaign management system of claim 1. Graziano additionally discloses wherein the plurality of participant records comprise a track history logging an executed process sequence of a processing according to said process structure of said participant record (Graziano, para [0124], user history as part of elements).

	Regarding claim 6, Graziano in view of Shulman discloses the campaign management system of claim 1. Graziano additionally discloses wherein the plurality of participant records comprise a track history logging an executed process sequence of a processing by a given process structure version of said process structure of the plurality of participant records (Graziano, para [0124], user history as part of elements as part of a page version).

	Regarding claim 15, Graziano in view of Shulman discloses the campaign management system of claim 1. Graziano additionally discloses wherein the execution of interaction logic template is at least partly suspended during test mode of the campaign, thereby obtaining that the participant interaction is suspended in the test mode (Graziano, para [0070 and 73], test mode 210 allows for edits to be made without deploying the changes to user to interact with current modifications. Campaigns paused in test mode, including corresponding elements within page).

	Regarding claim 18, Graziano in view of Shulman discloses the campaign management system of claim 1. Graziano additionally discloses wherein the test mode is executed without affecting the plurality of participant records of the respective campaign run in the live mode (Graziano, para [0071], tracked creative elements accessed within test mode; Graziano, para [0070 and 73], test mode 210 allows for edits to be made without deploying the changes to user to interact with current modifications. Campaigns paused in test mode, including corresponding elements within page).

	Regarding claim 19, Graziano in view of Shulman discloses the campaign management system of claim 1. Graziano additionally discloses wherein the test participant records is produced as a copy of participant records in a current state at a given time (Graziano, para [0070 and 73], an old version which is already deployed and a current version which is being modified within the test mode).

	Regarding claim 21, Graziano in view of Shulman discloses the campaign management system of claim 1. Graziano additionally discloses wherein the test participant records processed during the test mode includes participant attributes (Graziano, para [0061], personal information documents tracked and include participant attributes such as contact information).

Regarding claim 24, Graziano in view of Shulman discloses the campaign management system of claim 1. Graziano additionally discloses wherein the campaign management system is designed for running in the live mode on the basis of a first version of a process structure of a campaign and running in test mode on the basis of a second version of a process structure of the same campaign, and wherein the first version of the process structure is different from the second version of the process structure (Graziano, para [0070 and 73], an old version which is already deployed and a current version which is being modified within the test mode).

	Regarding claim 25, Graziano in view of Shulman discloses the campaign management system of claim 1. Graziano additionally discloses wherein the campaign management system is designed for a simultaneous execution of the live mode of a process structure of a campaign and the test mode, the live mode operating on the plurality of the participant records related to the campaign and the test mode operating on test participant records (Graziano, para [0070 and 73], an old version which is already deployed and a current version which is being modified within the test mode).

Regarding claim 28, Graziano in view of Shulman discloses the campaign management system of claim 1. Shulman additionally discloses wherein current state of a specified participant record in live mode is monitored and optionally visualized as a progression relative to a process structure of a campaign and wherein the progression relative to the process structure is referred to as the participant location (Shulman, para [0085], dashboard includes visualizations of monitored information within gadgets including graph with a progression of time 218 to page view per (000)).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the records to include participant information based on the teachings of Shulman. The motivation for doing so would have been to collect and evaluate the effectiveness of information to be presented to a user (Shulman, para [0004]).

Regarding claim 29, Graziano in view of Shulman discloses the campaign management system of claim 1. Shulman additionally discloses wherein the processing of the participant records in live mode is monitored with respect to and in relation to the process structure and graphically illustrated by means of the graphical user interface with reference to or related to graphical elements representing configured logic templates of the user-defined process structure (Shulman, para [0124], monitors data; Shulman, para [0083-84], each gadget has its own template/skin).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the records to include participant information based on the teachings of Shulman. The motivation for doing so would have been to collect and evaluate the effectiveness of information to be presented to a user (Shulman, para [0004]).

Regarding claim 30, Graziano in view of Shulman discloses the campaign management system of claim 1. Shulman additionally discloses wherein the progression of the processing of the participant records related to a specified campaign in live mode are graphically illustrated by means of the graphical user interface with reference to or related to graphical elements representing configured logic templates of the user-defined process structure as accumulated numbers of participant records having a certain participant location  (Shulman, para [0085], dashboard includes visualizations of monitored information within gadgets including graph with a progression of time 218 to page view per (000)).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the records to include participant information based on the teachings of Shulman. The motivation for doing so would have been to collect and evaluate the effectiveness of information to be presented to a user (Shulman, para [0004]).

	Regarding claim 38, Graziano in view of Shulman discloses the campaign management system of claim 1. Graziano additionally discloses wherein said campaign management system in the test mode is configured for testing said injection logic template for managing injection of participants into the campaign (Graziano, para [0061], testing template within page).

Regarding claim 80, Graziano discloses a campaign management system comprising a computer-data processor memory and a graphical user interface, the campaign management system processing a plurality of participant records according to a user- configured process structure of a plurality of configured logic templates by:
in a live mode, executing executable program fragments of a process structure for processing individual participant records of the plurality of participant records established for a campaign (Graziano, para [0060-61], live mode represented by instantiation of page. Sections of page represent program fragments of a process structure. Sections are populated with user information of a campaign); and 
in a test mode, executing executable program fragment of the user-configured process structure of the campaign for processing test participant records and suspending a participant interaction in the test mode, wherein the campaign management system (Graziano, para [0061], Process structure interpreted as a structure, i.e. a page, used in a process. URL of page can be put into a test mode; Graziano, para [0070 and 73], test mode 210 allows for edits to be made without deploying the changes to user to interact with current modifications. Campaigns paused in test mode) further comprises: 
a plurality of logic templates (Graziano, para [0070-71], with reference to fig 2, element 204 “templates” of campaign); 
a plurality of graphical elements each associated with one of said logic templates (Graziano, para [0070-71], with reference to fig 2, element 203 “elements” of campaign); and 
a graphical user interface arranged to display said graphical elements (Graziano, para [0070], sandbox environment for campaigns represents a GUI where the elements are arranged)
Graziano does not disclose the plurality of participant records arranged to store participant contact interface information associated with participant contact interfaces and comprising participant attributes, the participant attributes including participant record track history.
Shulman discloses a plurality of participant records arranged to store participant contact interface information associated with participant contact interfaces and comprising participant attributes, the participant attributes including participant record track history (Shulman, para [0110], 1108 collects data logs of users in 1126 “merged data logs”; Shulman, para [0111], with reference to fig 9, each log includes a stored IP address representing contact interface information).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the records to include participant information based on the teachings of Shulman. The motivation for doing so would have been to collect and evaluate the effectiveness of information to be presented to a user (Shulman, para [0004]).

Regarding claim 83, Graziano discloses a method of executing a campaign management system comprising a computer-data processor memory and a graphical user interface, the campaign management system for processing a plurality of participant records according to a user-configured process structure of a plurality of configured logic templates, the method comprising: 
executing, in a live mode, executable program fragments of a process structure for processing of individual participant records of a plurality of participant records established for a campaign (Graziano, para [0060-61], live mode represented by instantiation of page. Sections of page represent program fragments of a process structure. Sections are populated with user information of a campaign); and 
executing, in a test mode, executable program fragment of the user-configured process structure of the campaign and suspending a participant interaction in the test mode, the test mode executed on the basis of the plurality of participant records, wherein the campaign management system (Graziano, para [0061], Process structure interpreted as a structure, i.e. a page, used in a process. URL of page can be put into a test mode; Graziano, para [0070 and 73], test mode 210 allows for edits to be made without deploying the changes to user to interact with current modifications. Campaigns paused in test mode) further comprises: 
a plurality of logic templates (Graziano, para [0070-71], with reference to fig 2, element 204 “templates” of campaign); 
a plurality of graphical elements each associated with one of said logic templates (Graziano, para [0070-71], with reference to fig 2, element 203 “elements” of campaign); and 
a graphical user interface arranged to display said graphical elements (Graziano, para [0070], sandbox environment for campaigns represents a GUI where the elements are arranged)
Graziano does not disclose the plurality of participant records arranged to store participant contact interface information associated with participant contact interfaces and comprising participant attributes, the participant attributes including participant record track history.
Shulman discloses a plurality of participant records arranged to store participant contact interface information associated with participant contact interfaces and comprising participant attributes, the participant attributes including participant record track history (Shulman, para [0110], 1108 collects data logs of users in 1126 “merged data logs”; Shulman, para [0111], with reference to fig 9, each log includes a stored IP address representing contact interface information).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the records to include participant information based on the teachings of Shulman. The motivation for doing so would have been to collect and evaluate the effectiveness of information to be presented to a user (Shulman, para [0004]).


Claims 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Graziano United States Patent Application Publication US 2016/0104191 in view of Shulman United States Patent Application Publication US 2015/0095145, in further view of Toval United States Patent Application Publication US 2017/0221092.
	Regarding claim 20, Graziano in view of Shulman discloses the campaign management system of claim 1. Graziano in view of Shulman does not disclose wherein the test participant records are produced as an emulation of participant records in an emulated state of a specified campaign.
	Toval discloses wherein the test participant records are produced as an emulation of participant records in an emulated state of a specified campaign (Toval, para [0109-111], emulates data of a user to produce survey results).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the campaign system to include emulation of information. The motivation for doing so would have been to allow a system to test a circumstance of an advertisement prior to distribution (Toval, para [0007] and [0078]).

	Regarding claim 26, Graziano in view of Shulman discloses the campaign management system of claim 1. Graziano in view of Shulman does not disclose wherein the test participant records are derived and copied from participant records of the campaign when running in live mode.
	Toval discloses wherein the test participant records are derived and copied from participant records of the campaign when running in live mode (Toval, para [0088], collect advertisement data processed by the mobile application 17, for example by receiving from monitoring modules 44 data included in advertisements 26 monitored, and/or traced).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the campaign system to include emulation of information. The motivation for doing so would have been to allow a system to test a circumstance of an advertisement prior to distribution (Toval, para [0007] and [0078]).

Claims 84-86 are rejected under 35 U.S.C. 103 as being unpatentable over Graziano United States Patent Application Publication US 2016/0104191 in view of Shulman United States Patent Application Publication US 2015/0095145, in further view of Pakiman United States Patent Application Publication US 2017/0322782.
Regarding claim 84, Graziano in view of Shulman discloses the campaign management system of claim 1. Graziano in view of Shulman does not disclose the additional limitations of claim 84.
Pakiman discloses modifying the process structure of the plurality of configured logic templates according to the user-configured process structure based on results in the test mode (Pakiman, para [0023, 0068], adapts differences into model following a testing process).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the structure to include modification based on a test mode. The motivation for doing so would have been to merge differences or conflicts with a previous model (Pakiman, para [0068]).

Regarding claim 85, Graziano in view of Shulman discloses the campaign management system of claim 80. Graziano in view of Shulman does not disclose the additional limitations of claim 85.
Pakiman discloses modifying the process structure of the plurality of configured logic templates according to the user-configured process structure based on results in the test mode (Pakiman, para [0023, 0068], adapts differences into model following a testing process).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the structure to include modification based on a test mode. The motivation for doing so would have been to merge differences or conflicts with a previous model (Pakiman, para [0068]).

Regarding claim 86, Graziano in view of Shulman discloses the campaign management system of claim 83. Graziano in view of Shulman does not disclose the additional limitations of claim 86.
Pakiman discloses modifying the process structure of the plurality of configured logic templates according to the user-configured process structure based on results in the test mode (Pakiman, para [0023, 0068], adapts differences into model following a testing process).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the structure to include modification based on a test mode. The motivation for doing so would have been to merge differences or conflicts with a previous model (Pakiman, para [0068]).

Response to Arguments
Applicant's arguments filed 3/29/22 have been fully considered but they are not persuasive. 
	With regards to Applicant arguments, Applicant asserts Graziano does not disclose a process structure. Examiner respectfully disagrees. Graziano discloses a live mode represented by instantiation of a page. Sections of page are represented by program fragments of a process structure. Process structure interpreted as a structure, i.e. a page, used in a process. Sections are populated with user information of a campaign (Graziano, para [0060-61]). Examiner recommends amending the claim to further define the claimed term “process structure”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178